Petree, J.,
dissenting. Being unable to concur in the conclusion reached by the majority, I must respectfully dissent.
*480This cause involves the construction of a state statute in the area of income tax withholding. R.C. 5747.07(G) imposes liability upon a responsible corporate officer or employee for failure to pay or file a report of taxes withheld, as follows:
“An employee of a corporation, limited liability company, or business trust having control or supervision of or charged with the responsibility of filing the report and making payment, or an officer, member, manager, or trustee of a corporation, limited liability company, or business trust who is responsible for the execution of the corporation’s, limited liability company’s, or business trust’s fiscal responsibilities, shall be personally liable for failure to file the report or pay the tax due as required by this section. The dissolution, termination, or bankruptcy of a corporation, limited liability company, or business trust does not discharge a responsible officer’s, member’s, manager’s, employee’s, or trustee’s liability for a failure of the corporation, limited liability company, or business trust to file returns or pay tax due.” (Emphasis added.)
“Strict construction of taxing statutes is required, and any doubt must be resolved in favor of the citizen upon whom or the property upon which the burden is sought to be imposed.” Gulf Oil Corp. v. Kosydar (1975), 44 Ohio St.2d 208, 73 O.O.2d 507, 339 N.E.2d 820, paragraph one of the syllabus. When faced with the General Assembly’s use of ambiguous language, this court must opt for the meaning that favors the taxpayer. Storer Communications, Inc. v. Limbach (1988), 37 Ohio St.3d 193, 195, 525 N.E.2d 466, 468.
This statute does not expressly state that the responsible corporate officer is liable for interest and penalties. In an effort to avoid rules of construction which favor appellant, the majority concludes that the phrase “personally liable for failure to file the report or pay the tax due” clearly evidences the General Assembly’s intention to impose liability upon the responsible corporate officer for interest and penalties. I disagree.
At a minimum, this court must question whether a statute which was allegedly intended to impose liability upon a responsible party for penalties and interest would omit those specific terms. In my view, the General Assembly could have evidenced its intentions to impose liability upon a responsible corporate officer for interest and penalties by simply inserting the phrase “including penalties and interest” in the wording of the statute. Indeed, that is precisely what the General Assembly did when it enacted another subsection of the same section, pertaining to the liability imposed upon the purchaser of a business. Under R.C. 5747.07(H), liability is imposed upon a successor as follows:
“[H]e shall be personally liable for the payment of taxes, interest, and penalties accrued and unpaid.”
It is obvious from the expressed terms of R.C. 5747.07(H) that the General Assembly intended to impose the additional obligation for payment of penalties *481and interest charges upon a successor. In the case before us, the General Assembly has failed to clearly evidence its intention to place that burden upon the responsible officer. Moreover, it is also obvious from R.C. 5747.07(H) that the terms “tax,” “interest,” and “penalty” have distinct and different meanings under the state income tax laws. As noted by appellant, when the General Assembly refers to interest and penalties in other provisions of the income tax withholding laws, it employs those specific terms. See R.C. 5747.06(D), 5747.07(F)(5), 5747.08(G), 5747.12 and 5747.15. The General Assembly omitted those terms from R.C. 5747.07(G).
The primary duty of this court in construing a statute is to give effect to the intention of the General Assembly, and, in ascertaining that intent, the court’s duty is to give effect to the statutory language, not to delete words used or to insert words not used. Bernardini v. Conneaut Area City School Dist. Bd. of Edn. (1979), 58 Ohio St.2d 1, 12 O.O.3d 1, 387 N.E.2d 1222; E. Ohio Gas Co. v. Pub. Util. Comm. (1988), 39 Ohio St.3d 295, 530 N.E.2d 875.
While I do not question the state’s ability to impose liability upon a responsible corporate officer for the payment of penalties and interest in the area of income tax withholding, I do not believe that this court should add words to the statute to accomplish that purpose. If the General Assembly deems it desirable to enact a statute in this area which imposes liability upon a responsible party for penalties and interest, it is free to draft legislation which accomplishes that purpose.
Indeed, when the General Assembly drafted analogous provisions of the state sales tax, it clearly evidenced its intention to impose the obligation for penalties and interest upon the responsible party by expressly including interest and penalties as part of the assessment made against that party. See R.C. 5739.33, 5739.132, and 5739.133. The sales tax laws exemplify the willingness and ability of the General Assembly to draft tax laws which clearly evidence its intention to impose full liability upon the responsible party for taxes, penalties and interest. The General Assembly did not do so in this instance.
Appellee argues that there is no reason to treat a responsible party differently for income tax withholding purposes and sales tax purposes. However, I believe that there is a reasonable justification for the General Assembly’s imposing greater liability upon a responsible party in the area of sales tax when one considers the fact that the collection of sales tax is accompanied by a stream of revenue to the seller, the source of which is a third party. In contrast, income tax withholding occurs when an employer pays wages to his employee, regardless of whether revenue has been generated by the business entity.
In the final analysis, the possible loss of revenue to the state in those instances where an employer is insolvent is not, in my opinion, sufficient to justify judicial enlargement of R.C. 5747.07(G). For the foregoing reasons, I would sustain *482appellant’s first, second, sixth, seventh and eighth propositions of law, and reverse the decision of the Board of Tax Appeals.
F.E. Sweeney and Pfeifer, JJ., concur in the foregoing dissenting opinion.